Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nastasi (2004/0112874) in views of Rajagopalan et al (2018/0117718).
 	For claim 1, Nastasi teaches a method (fig.1) (abstract, lines 1-3), comprising: electronically detecting (detecting using element 52 as shown in fig.2), at a computing device (20 as shown in fig.1), an out-of-alignment condition for a welding equipment assembly (14 as shown in fig.2) (par.29, lines 1-6), wherein the welding equipment assembly comprises one or more sensors (53 as shown in fig.2); initiating a movement of the welding equipment assembly in accordance with one or more specified parameters (par.25, lines 1-10).
Nastasi fails to teach determining, at the computing device, one or more calibration parameters based at least in part on one or more feature points detected at least in part from content obtained via the one or more sensors subsequent to the movement and based at least in part on the one or more specified parameters.
Rajagopalan teaches, similar welding system, determining, at the computing device (5138 as shown in fig.33), one or more calibration parameters (adjusting parameters)  based at least in part on one or more feature points detected at least in part from content obtained via the one or more sensors subsequent to the movement and based at least in part on the one or more specified parameters (par.48, lines 1-15 and par.52, lines 1-10).
It would have been obvious to one ordinary skill in the art before the affective filling date to modify the computer system of Nastasi to include one or more calibration parameters as taught and suggested by Rajagopalan for purpose of analyzing the data provided by the plurality of sensors and to automatically detect undercuts or other shape deviations and determine whether the undesirable characteristic of the interface region should be corrected (Rajagopalan, par.731). 	For claim 2, Nastasi further teaches wherein the one or more sensors comprise a laser (par.34, lines 6-7).
Nastasi fails to teach a camera.
Rajagopalan further teaches wherein the one or more sensors comprise a laser and camera (par.538, lines 1-2). 
It would have been obvious to one ordinary skill in the art before the affective filling date to modify one or more sensors of Nastasi to include camera as taught and suggested by Rajagopalan for purpose of capturing the image and analyzing the image provided by the plurality of sensors and to automatically detect undercuts or other shape deviations and determine whether the undesirable characteristic of the interface region should be corrected (Rajagopalan, par.731). 	For claim 3, Nastasi fails to teach wherein the detecting the out-of-alignment condition comprises obtaining image content from the camera and determining a difference between one or more parameters representative of one or more predicted feature point locations on a surface undergoing welding operations and one or more parameters representative of the one or more detected feature points.
Rajagopalan further teaches wherein the detecting the out-of-alignment condition comprises obtaining image content from the camera and determining a difference between one or more parameters representative of one or more predicted feature point locations on a surface undergoing welding operations and one or more parameters representative of the one or more detected feature points (par.736, lines 1-10 and par.1190, lines 1-15). 
It would have been obvious to one ordinary skill in the art before the affective filling date to modify detecting and analyzing the computer system of Nastasi to include determining a difference between one or more parameters representative of one or more predicted feature point locations on a surface undergoing welding operations as taught and suggested by Rajagopalan for purpose of analyzing the data provided by the plurality of sensors and to automatically detect undercuts or other shape deviations and o determine whether the undesirable characteristic of the interface region should be corrected (Rajagopalan, par.731). 	For claim 4, Nastasi fails to teach wherein the detecting the out-of-alignment condition further comprising comparing the determined difference between the predicted feature point parameters and the detected feature point parameters with a specified threshold value.
Rajagopalan further teaches wherein the detecting the out-of-alignment condition further comprising comparing the determined difference between the predicted feature point parameters and the detected feature point parameters with a specified threshold value (par.45, lines 1-15). 
It would have been obvious to one ordinary skill in the art before the affective filling date to modify detecting and analyzing the computer system of Nastasi to include comparing the determined difference as taught and suggested by Rajagopalan for purpose of analyzing the data provided by the plurality of sensors and to automatically detect undercuts or other shape deviations and determine whether the undesirable characteristic of the interface region should be corrected (Rajagopalan, par.731). 	For claim 5, Nastasi fails to teach generating and/or adjusting a movement command for the welding equipment assembly based at least in part on the determined calibration parameters.
Rajagopalan further teaches generating and/or adjusting a movement command for the welding equipment assembly based at least in part on the determined calibration parameters (par.48, lines 1-15). 
It would have been obvious to one ordinary skill in the art before the affective filling date to modify detecting and analyzing the computer system of Nastasi to include adjusting a movement command as taught and suggested by Rajagopalan for purpose of analyzing the data provided by the plurality of sensors and to automatically detect undercuts or other shape deviations and determine whether the undesirable characteristic of the interface region should be corrected (Rajagopalan, par.731).

For claim 18, Nastasi teaches An system (fig.1)(abstract, lines 1-2), comprising: a welding equipment assembly (14 as shown in fig.1) comprising one or more sensors (53 as shown in fig.2); and a computing device (20 using element 52 as shown in fig.1) to detect an out-of-alignment condition (52 as shown in fig.2) for the welding equipment assembly (par.29, lines 1-6), the computing device to initiate a movement of the welding equipment assembly in accordance with one or more specified parameters (par.25, lines 1-10).
Nastasi fails to teach the computing device to determine one or more calibration parameters based at least in part on one or more feature points detected at least in part from content obtained via the one or more sensors subsequent to the movement and based at least in part on the one or more specified parameters.
Rajagopalan teaches, similar welding system, determining, the computing device (5138 as shown in fig.33) to determine one or more calibration parameters based at least in part on one or more feature points detected at least in part from content obtained via the one or more sensors subsequent to the movement and based at least in part on the one or more specified parameters (par.48, lines 1-15 and par.52, lines 1-10).
It would have been obvious to one ordinary skill in the art before the affective filling date to modify the computer system of Nastasi to include one or more calibration parameters as taught and suggested by Rajagopalan for purpose of analyzing the data provided by the plurality of sensors and to automatically detect undercuts or other shape deviations and determine whether the undesirable characteristic of the interface region should be corrected (Rajagopalan, par.731).
For claim 19, Nastasi further teaches wherein the one or more sensors comprise a laser (par.34, lines 6-7)
 Nastasi fails to teach the one or more sensors comprise camera and wherein, to detect the out-of-alignment condition, the computing device to obtain image content from the camera and to determine a difference between one or more parameters representative of one or more predicted feature point locations on a surface undergoing welding operations and one or more parameters representative of the one or more detected feature points.
Rajagopalan further teaches the one or more sensors comprise camera (par.538, lines 1-2) and wherein, to detect the out-of-alignment condition, the computing device to obtain image content from the camera and to determine a difference between one or more parameters representative of one or more predicted feature point locations on a surface undergoing welding operations and one or more parameters representative of the one or more detected feature points (par.736, lines 1-10 and par.1190, lines 1-15). 
It would have been obvious to one ordinary skill in the art before the affective filling date to modify one or more sensors of Nastasi to include camera and determining a difference between one or more parameters representative of one or more predicted feature point locations on a surface undergoing welding operations as taught and suggested by Rajagopalan for purpose of capturing the image and analyzing the image provided by the plurality of sensors and to automatically detect undercuts or other shape deviations and determine whether the undesirable characteristic of the interface region should be corrected (Rajagopalan, par.731).

Claims 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nastasi (2004/0112874) in views of Rajagopalan et al (2018/0117718) as applied to claims above, and further in view of Dias et al (WO 2019/156563). 	For claim 6, Nastasi fails to teach wherein the generating and/or adjusting a movement command further comprises: obtaining image content from the camera, wherein the image content comprises content representative of a laser line projected onto a surface undergoing current welding operations and further comprises content representative of light pollution; performing one or more filtering operations on the image content to reduce light pollution.
Rajagopalan further teaches wherein the generating and/or adjusting a movement command further comprises: obtaining image content from the camera (par. 45, lines 1-15 and par.538, lines 1-2).
It would have been obvious to one ordinary skill in the art before the affective filling date to modify one or more sensors of Nastasi to include camera as taught and suggested by Rajagopalan for purpose of capturing the image and analyzing the image provided by the plurality of sensors and to automatically detect undercuts or other shape deviations and determine whether the undesirable characteristic of the interface region should be corrected (Rajagopalan, par.731). Furthermore, Nastasi, as modified by Rajagopalan, do not teach wherein the image content comprises content representative of a laser line projected onto a surface undergoing operations and further comprises content representative of light pollution; performing one or more filtering operations on the image content to reduce light pollution.
Dias teaches, similar image system, wherein the image content comprises content representative of a laser line projected onto a surface undergoing current welding operations and further comprises content representative of light pollution (page.21, lines 13-20); performing one or more filtering operations on the image content to reduce light pollution (Dias, page.7, lines 25-32).
It would have been obvious to one ordinary skill in the art before the affective filling date to modify Nastasi, as modified by Rajagopalan, to include a laser line projected and filter as taught and suggested by Dias in order to decrease the intensity variations among pixels of the image which are located next to each other (page.7, lines 25-32).
 	For claim 7, Nastasi, as modified by Rajagopalan, fails to teach wherein the performing the one or more filtering operations on the image content includes performing an isolated blob filter operation.
Dias further teaches wherein the performing the one or more filtering operations on the image content includes performing an isolated blob filter operation (Dias ,page.16, lines 1-5 and lines 35-39). 
It would have been obvious to one ordinary skill in the art before the affective filling date to modify Nastasi, as modified by Rajagopalan, to include blob filter operation as taught and suggested by Dias in order to refine the groups and remove false positives considerably and for purpose of performing classification of connected pixels and all pixels are properly merged (Dias, page.16, lines 1-3). 	For claim 8, Nastasi, as modified by Rajagopalan, fails to teach wherein the performing the one or more filtering operations on the image content includes performing a gaussian intensity distribution filter operation.
Dias further teaches wherein the performing the one or more filtering operations on the image content includes performing a gaussian intensity distribution filter operation ((page.7, lines 27-32)). 
It would have been obvious to one ordinary skill in the art before the affective filling date to modify Nastasi, as modified by Rajagopalan, to include a gaussian intensity distribution filter operation as taught and suggested by Dias in order to provide a simple implementation wherein the complexity is independent of the number of pixels of the image (Dias, page. 7, lines 27-32). 	For claim 9, Nastasi, as modified by Rajagopalan, fails to teach wherein the performing the one or more filtering operations on the image content includes determining a line center corresponding to the projected laser line.
Dias further teaches wherein the performing the one or more filtering operations on the image content includes performing a gaussian intensity distribution filter operation ((page.7, lines 27-32)). 
It would have been obvious to one ordinary skill in the art before the affective filling date to modify Nastasi, as modified by Rajagopalan, to include a gaussian intensity distribution filter operation as taught and suggested by Dias in order to provide a simple implementation wherein the complexity is independent of the number of pixels of the image (Dias, page. 7, lines 27-32). 	For claim 10, Nastasi fails to teach wherein the generating and/or adjusting a movement command further comprises: calculating one or more geometric entities representative at least in part of the projected laser line based, at least in part, on the filtered image content.
Rajagopalan further teaches generating and/or adjusting a movement command further comprises: calculating one or more entities representative (par.52, ,lines 1-6).
It would have been obvious to one ordinary skill in the art before the affective filling date to modify the computer system of Nastasi to include calculating one or more entities representative as taught and suggested by Rajagopalan for purpose of analyzing the data provided by the plurality of sensors and to automatically detect undercuts or other shape deviations and determine whether the undesirable characteristic of the interface region should be corrected (Rajagopalan, par.731).
Dias further teaches calculating one or more geometric entities representative at least in part of the projected laser line based, at least in part, on the filtered image content ((page.16, lines 6-20)). 
It would have been obvious to one ordinary skill in the art before the affective filling date to modify Nastasi, as modified by Rajagopalan, to include one or more geometric entities as taught and suggested by Dias in order to refine the values obtained in the reduction and to improve robustness and reduce local measurement bias (page. 16, lines 28-29).
 	For claim 13, Nastasi fails to teach wherein the generating and/or adjusting a movement command further comprises: generating and/or adjusting the movement command based at least in part on the one or more calculated geographic entities.
Rajagopalan further teaches wherein the generating and/or adjusting a movement command further comprises: generating and/or adjusting the movement command based at least in part on the one or more calculated geographic entities (par.52, lines 1-10).
It would have been obvious to one ordinary skill in the art before the affective filling date to modify the computer system of Nastasi to include calculating one or more entities representative as taught and suggested by Rajagopalan for purpose of analyzing the data provided by the plurality of sensors and to automatically detect undercuts or other shape deviations and determine whether the undesirable characteristic of the interface region should be corrected (Rajagopalan, par.731).
Dias further teaches on the one or more calculated geographic entities ((page.18, lines 13-20)). 
It would have been obvious to one ordinary skill in the art before the affective filling date to modify Nastasi, as modified by Rajagopalan, to include geographic entities as taught and suggested by Dias in order to refine the values obtained in the reduction and to improve robustness and reduce local measurement bias (page. 16, lines 28-29). 	For claim 14, Nastasi fails to teach communicating the movement command between the computing device and one or more microcontrollers; and the one or more microcontrollers transmitting one or more signals and/or signal pulses to one or more motors to implement the movement command.
Rajagopalan further teaches communicating the movement command between the computing device and one or more microcontrollers; and the one or more microcontrollers transmitting one or more signals and/or signal pulses to one or more motors to implement the movement command (par.30, ,lines 1-15).
It would have been obvious to one ordinary skill in the art before the affective filling date to modify the computer system of Nastasi to include one or more microcontrollers as taught and suggested by Rajagopalan for purpose of analyzing the data provided by the plurality of sensors and to automatically detect undercuts or other shape deviations and determine whether the undesirable characteristic of the interface region should be corrected (Rajagopalan, par.731). 	For claim 15, Nastasi fails to teach the one or more microcontrollers determining one or more characteristics of the one or more signals and/or signal pulses based, at least in part, on the movement command.
Rajagopalan further teaches the one or more microcontrollers determining one or more characteristics of the one or more signals and/or signal pulses based, at least in part, on the movement command (par.31, ,lines 1-15 and par.35, lines 1-15).
It would have been obvious to one ordinary skill in the art before the affective filling date to modify the computer system of Nastasi to include one or more microcontrollers as taught and suggested by Rajagopalan for purpose of analyzing the data provided by the plurality of sensors and to automatically detect undercuts or other shape deviations and determine whether the undesirable characteristic of the interface region should be corrected (Rajagopalan, par.731). 	For claim 16, Nastasi fails to teach wherein the determining the one or more characteristics of the one or more signals and/or signal pulses includes calculating timings for individual signals and/or signal pulses for the one or more motors.
Rajagopalan further teaches wherein the determining the one or more characteristics of the one or more signals and/or signal pulses includes calculating timings for individual signals and/or signal pulses for the one or more motors (par.251, ,lines 1-10).
It would have been obvious to one ordinary skill in the art before the affective filling date to modify the computer system of Nastasi to include calculating timings as taught and suggested by Rajagopalan for purpose of analyzing the data provided by the plurality of sensors and to automatically detect undercuts or other shape deviations and determine whether the undesirable characteristic of the interface region should be corrected (Rajagopalan, par.731). 	For claim 17, Nastasi fails to teach wherein the calculating the timings for the individual signals and/or signal pulses for the one or more motors includes calculating timings based at least in part on specified parameters for velocity, acceleration and/or deceleration, or any combination thereof.
Rajagopalan further teaches wherein the calculating the timings for the individual signals and/or signal pulses for the one or more motors includes calculating timings based at least in part on specified parameters for velocity, acceleration and/or deceleration, or any combination thereof (par.53, ,lines 1-10 and par.654, lines 1-5).
It would have been obvious to one ordinary skill in the art before the affective filling date to modify the computer system of Nastasi to include velocity, acceleration and/or deceleration, or any combination thereof as taught and suggested by Rajagopalan for purpose of analyzing the data provided by the plurality of sensors and to automatically detect undercuts or other shape deviations and determine whether the undesirable characteristic of the interface region should be corrected (Rajagopalan, par.731). 	For claim 20, Nastasi fails to teach wherein the computing device further to generate and/or adjust a movement command for the welding equipment assembly based at least in part on the determined calibration parameters, wherein, to generate and/or adjust the movement command, the computing device further to: obtain image content from the camera, wherein the image content to comprise content representative of a laser line projected onto a surface undergoing current welding operations and further to comprise content representative of light pollution; perform one or more filtering operations on the image content to reduce light pollution; calculate one or more geometric entities representative at least in part of the projected laser line based, at least in part, on the filtered image content; initiate communication of the movement command between the computing device and one or more microcontrollers, wherein the one or more microcontrollers to transmit one or more signals and/or signal pulses to one or more motors to implement the movement command.
Rajagopalan further teaches wherein the computing device further to generate and/or adjust a movement command for the welding equipment assembly based at least in part on the determined calibration parameters (par.736, lines 1-10 and par.1190, lines 1-15), wherein, to generate and/or adjust the movement command, the computing device further to: obtain image content from the camera (par. 45, lines 1-15 and par.538, lines 1-2), initiate communication of the movement command between the computing device and one or more microcontrollers, wherein the one or more microcontrollers to transmit one or more signals and/or signal pulses to one or more motors to implement the movement command (par.31, ,lines 1-15 and par.35, lines 1-15).
It would have been obvious to one ordinary skill in the art before the affective filling date to modify the computer system of Nastasi to include calculating timings as taught and suggested by Rajagopalan for purpose of analyzing the data provided by the plurality of sensors and to automatically detect undercuts or other shape deviations and determine whether the undesirable characteristic of the interface region should be corrected (Rajagopalan, par.731).
Dias further teaches wherein the image content to comprise content representative of a laser line projected onto a surface undergoing current welding operations and further to comprise content representative of light pollution; perform one or more filtering operations on the image content to reduce light pollution; calculate one or more geometric entities representative at least in part of the projected laser line based, at least in part, on the filtered image content (page.7, lines 25-32, and page.21, lines 13-20).
It would have been obvious to one ordinary skill in the art before the affective filling date to modify Nastasi, as modified by Rajagopalan, to include a laser line projected and filter as taught and suggested by Dias in order to decrease the intensity variations among pixels of the image which are located next to each other (Dias, page.7, lines 25-32).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nastasi (2004/0112874) in views of Rajagopalan et al (2018/0117718) and Dias et al (WO 2019/156563) as applied to claims above, and further in view of Buckley et al (6064759).
For claim 11, Nastasi, as modified by Rajagopalan and Dias, teaches all the limitation as previously set forth except for identifying left and right zero planes representative at least in part of the surface undergoing current welding operations.
Buckley teaches, similar computer system, identifying left and right zero planes representative at least in part of the surface undergoing current operations (col.2, lines 55-65 and col.22, lines 1-10).
It would have been obvious to one ordinary skill in the art before the affective filling date to modify Nastasi, as modified by Rajagopalan and Dias, to include identifying left and right zero planes as taught and suggested by Dias in order to set up the inspection machine to take surface or edge data on the primitive components at the appropriate time and locations to accurately determine the specified dimensions of similarly shaped physical objects (Buckley, col.3, lines 20-21). 	For claim 12, Nastasi, as modified by Rajagopalan and Dias, teaches all the limitation as previously set forth except for identifying a top surface representative at least in part of the surface undergoing current welding operations based, at least in part, on the identified left and right zero planes.
Buckley teaches identifying a top surface representative at least in part of the surface undergoing current operations based, at least in part, on the identified left and right zero planes (col.2, lines 55-65 and col.22, lines 1-10).
It would have been obvious to one ordinary skill in the art before the affective filling date to modify Nastasi, as modified by Rajagopalan and Dias, to include identifying left and right zero planes as taught and suggested by Dias in order to set up the inspection machine to take surface or edge data on the primitive components at the appropriate time and locations to accurately determine the specified dimensions of similarly shaped physical objects (Buckley, col.3, lines 20-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761